Citation Nr: 0718214	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residual conditions of a right thalamic intercerebral 
hemorrhage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied compensation under 38 U.S.C.A. § 1151 for the residual 
conditions of a cerebral hemorrhage. 


FINDINGS OF FACT

1.  The veteran experienced an interparenchymal hemorrhage in 
the right basal ganglia with hydrocephalus.  His residual 
conditions are left side and facial weakness and loss of use 
of his left hand requiring assistance in mobility and the 
performance of some activities of daily living. 

2.  Cerebral hemorrhage is a reasonably foreseeable 
consequence of chronic hypertension.  

3.   There is no evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance on 
the part of VA in providing a change of medication for the 
treatment of chronic hypertension.     


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the residual conditions of a cerebral hemorrhage have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 
3.800 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002 and June 2003; 
a rating decision in October 2002; and a statement of the 
case in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination and a medical opinion.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran contends that his cerebral stroke was caused by 
improper care by a VA advanced registered nurse practitioner 
(ARNP) and improper supervision by a physician.  
Specifically, the veteran contends that his long-standing 
hypertension was well controlled using a calcium channel 
blocking medication, nifedipine.  He further contends that 
after a VA ARNP changed his hypertension medication to an 
angiotensin converting enzyme (ACE) inhibitor, lisinopril, he 
experienced elevated blood pressure that caused a cerebral 
hemorrhage.  The RO received this claim in January 2002. 

A disability is a qualifying disability if it was not the 
result of the veteran's willful misconduct, the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or was an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  
There need be no identification of "fault" on the part of 
VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991); aff'd, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd,  513 U.S. 115 (1994).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The earliest treatment records identified by the veteran and 
obtained by VA was a new patient examination by a private 
medical clinician in October 1998.  The examiner noted the 
veteran's reports of a ten year history of treatment for 
hypertension for which he used nifedipine.  Although the 
examiner measured blood pressure as 154/90,  the examiner 
made no changes in medication since the veteran was active 
and home blood pressure readings were in the low 130's/80's.  
The examiner noted that the veteran's hypertension was well 
controlled.  

In May 2000, an examiner at the clinic measured the veteran's 
blood pressure as 162/86 and 164/94 on two occasions three 
weeks apart.  The examiner increased the dosage of nifedipine 
and subsequent readings returned to the 130's/80's.  In 
December 2000, the veteran sought treatment at the clinic for 
swelling of his left leg.  He reported that he experienced 
more swelling when he started on calcium channel blocker 
medication and that the swelling was not present in the 
morning but increased over the day.  The veteran also 
reported recent weight gain to 247 pounds.  The examiner 
measured blood pressure as 144/90.  The examiner diagnosed 
left lower extremity edema secondary to weight gain and 
possibly in part due to the calcium channel blocker 
medication.  The examiner suggested use of a muscle pump and 
exercise.  He continued the higher dose of nifedipine but 
also noted consideration of the need for a change to a 
different type of medication.  The veteran was instructed to 
call his provider if he had increasing symptoms, shortness of 
breath, continued weight gain, or swelling pain or redness of 
the legs. 

In January 2001, the veteran enrolled in a primary care 
program at a VA outpatient clinic.  He received preventive 
medicine information and an immunization.  His blood pressure 
was not recorded but he was scheduled for new patient 
testing.  On April 17, 2001, a VA ARNP conducted an 
examination and noted the veteran's reports of a history of 
hypertension since 1980 and peripheral edema since 1994.   
The practitioner measured blood pressure as 142/80 and weight 
as 238 pounds and diagnosed hypertension in good control but 
also noted bilateral lower leg edema.  The practitioner 
encouraged moderate exercise and diet, changed the medication 
from nifedipine to an initially low dose of lisinopril, and 
scheduled the veteran to return to the clinic in two weeks. 

On May 2, 2001, the veteran returned to the clinic and 
reported elevated blood pressure reading since the change in 
medication.  A nurse examiner measured blood pressure as 
178/100 and  that lower leg swelling was reduced since the 
previous visit.  The examiner contacted the ARNP and received 
direction to increase the dosage of lisinopril.  The veteran 
was instructed to continue to monitor blood pressure and 
return to the clinic in two weeks following an out of town 
trip.  On May 17, 2001, the veteran returned to the clinic.  
The ARNP noted the veteran's reports that his blood pressure 
remained in the 150-170/80-100 range.  The practitioner 
measured blood pressure as 156/92 and noted that the 
veteran's lower leg edema had improved greatly.  The veteran 
was not experiencing chest pains or shortness of breath.  The 
practitioner noted that the veteran's blood pressure was 
still not controlled, increased the dosage of lisinopril, 
added lasix, and instructed the veteran to continue to 
monitor his blood pressure and return to the clinic in two 
weeks. 

In the early morning of May 21, 2001, the veteran experienced 
headache, dizziness, and left side weakness.  He was admitted 
to a private hospital, where he was administered oxygen and 
intravenous medications.  His blood pressure was measured six 
times at 20 minute intervals as 172-180/90-107.  Computed 
tomography showed that the veteran had an interparenchymal 
hemorrhage in the right basal ganglia.  The veteran was 
airlifted to a larger private teaching hospital where the 
cerebral hemorrhage was confirmed along with hydrocephalus 
and acute pulmonary edema.  He received a ventriculostomy to 
control the brain swelling and was intubated to assist in 
breathing.  He later also underwent gastrointestinal surgery 
and later developed complications from that procedure.  He 
was transferred to a rehabilitation unit in July 2001 for 
treatment of severe left side hemiparesis including 
incontinence and mobility deficits.  However, at the 
conclusion of treatment, the veteran was continent but 
required assistance in eating and transfers to a wheelchair 
for mobility.  The veteran experienced some episodes of 
hypotension during rehabilitation.  In August 2001, a 
computed tomography study showed that the hemorrhage had 
resolved but the shunt tubing remained in place and intact.  

In a September 2001 letter, a private ophthalmologist noted 
that the veteran's vision had been affected by the hemorrhage 
causing convergence retraction mystagnum and dorsal mid brain 
syndrome with light near dissociation and dyplopia.  The 
ophthalmologist noted that correction could be achieved with 
lenses after a waiting period to allow spontaneous 
improvement.  

In January 2002, the veteran submitted two statements with 
his claim for compensation.  The veteran stated that he had 
been very active since retirement in 1981 from his full time 
business.  He noted that he had been treated for high blood 
pressure for over 15 years and that the treatment had his 
condition in total control until April 17, 2001, when a VA 
ARNP changed the medication.  He stated that over the next 
two, two-week periods his blood pressure soared.  While he 
was traveling, he measured it as 170-180/100.  (In a later 
statement in May 2004, the veteran noted that he had a 
measurement of 210/120 on one occasion while traveling.)  He 
stated that the ARNP told him that the condition was not 
unusual with a new medication.  He recounted the occurrence 
and treatment for the severe cerebral stroke and stated that 
he now required prostheses on his arm and leg and full time 
home health care to perform the activities of daily living.  
He also noted that he experienced memory loss and his vision 
was unrepairable, although he regained 20/20 vision following 
cataract surgery.  In a July 2002 statement, the veteran 
contended that his brain hemorrhage was caused by the change 
of blood pressure medication that led to a loss of control of 
his blood pressure.  He further contended that the medication 
change was due to substandard VA medical care, specifically a 
treatment error made by the VA ARNP with a lack of 
supervision by VA physicians.  

In September 2002, a VA physician at a VA Medical Center  
examined the veteran and noted the history of blood pressure 
measurement and hypertension treatment substantially 
consistent with the medical records and veteran's statements.  
He noted that the veteran continued to exhibit left side 
hemiparesis but that his vision and gastrointestinal problems 
had resolved.  He noted that the veteran was unable to 
ambulate due to left side weakness and loss of function of 
his left hand.  The veteran also experienced left side facial 
drooping and loss of sensation.  

The physician stated that the underlying pathology for the 
cerebral hemorrhage was the chronic hypertensive condition 
causing lipohyalinosis and vascular damage.  He stated that 
the immediate precipitant of hemorrhage is not always clear 
but that a sudden increase in blood pressure may be the 
immediate cause of a hemorrhage in a patient with chronic 
disease and elevated blood pressures.  He noted that there 
were no blood pressure measurements in the record within 24 
hours of the hemorrhage but that clinical notes several days 
earlier showed that his blood pressure had improved from that 
measured while traveling, although it was still elevated.  He 
concluded that acute high blood pressure could not be 
confirmed or excluded as the immediate cause of the 
hemorrhage.  

In April 2004, another VA physician at a VA Medical Center 
noted his thorough review of the claims file.  He noted a 
history of blood pressure measurement and hypertension 
treatment that was substantially consistent with the clinical 
records.  He noted that in his opinion the veteran's blood 
pressure had not been continuously well controlled because in 
1998 and in 2000 several elevated measurements were noted and 
the dosage of nifedipine was increased.  He also noted the 
records that showed the veteran was experiencing leg edema 
that started when he was prescribed nifedipine, a calcium 
channel blocker.   

Quoting from medical texts, the physician provided a detailed 
explanation of the biochemical mechanisms by which nifedipine 
and lisinopril act successfully to reduce high blood 
pressure.  He also stated that risk factors for cerebral 
strokes include chronic hypertension, diabetes, tobacco use, 
and heart disease.  Anti-hypertensive drugs themselves can 
also increase the risk of stroke if blood pressure is lowered 
excessively in patients with cerebrovascular occlusions or 
poor circulation.  He quoted another text that explained that 
cerebral hemorrhage may also follow a rupture of a small 
artery with a lesion caused by chronic hypertension which 
over time causes the breakdown of arterial walls.  Even a 
mild increase in blood pressure can cause a slowly developing 
lesion to rupture.  

Commenting on the immediate precipitating cause of the 
hemorrhage, the physician acknowledged that a subacute 
increase in blood pressure could cause rupture of a vessel 
lesion.  However, he stated that the veteran experienced 
fluctuations before and after the change of medications and 
that it was not possible to pinpoint what actually caused the 
vessel damage on the specific day.  He noted that the veteran 
should have informed the ARNP of continued high blood 
pressure measurements during and immediately after his May 
2001 travel.  

The physician acknowledged that the records do not show the 
reason for the ARNP's decision to change medications.  
However, he noted several reasons appropriate to the 
veteran's history: peripheral edema caused by calcium channel 
blocker medication; indications of developing diabetes 
mellitus for which an ACE inhibitor can assist in the 
prevention of kidney disease; and fewer side effects of 
lisinopril compared to nifedipine.  He concluded that the 
decision to change medications and to titrate the initial 
dose was medically appropriate and was a proper standard of 
care.  He stated that in his opinion, the risk-benefit ratio 
of the two drugs favored the use of lisinopril because of 
fewer side effects.  He also noted that an ARNP licensed in 
the State of Florida is trained and authorized to diagnose 
and adjust medications for the treatment of disease without 
immediate reference or approval of a physician.   He 
concluded that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
substandard care.  

The Board concludes that the veteran has several disabilities 
that are residual conditions of a cerebral hemorrhage not due 
to his own misconduct.  The Board does not consider the 
veteran's failure to report high readings as indicative of 
misconduct because the veteran was told to expect some higher 
readings and because the medical plan was to incrementally 
increase the dosage, possibly to avoid reducing blood 
pressure too low.  Furthermore, both VA physicians noted that 
long term damage was the fundamental cause of the hemorrhage 
and that blood pressure fluctuations at any time might, but 
not necessarily would, cause the rupture of an arterial 
lesion. 

The Board concludes that the hemorrhage was a foreseeable 
event because there is medical evidence that the veteran's 
chronic hypertension is a risk factor, as was his former 
tobacco use and developing diabetes mellitus. 

Finally, the Board concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on VA's part in furnishing medical 
treatment.  The veteran contended that the change of 
medication caused elevated blood pressure that led to the 
hemorrhage.  However, a determination of the etiology of a 
medical condition requires the application of medical 
knowledge and principles.  As a layperson, the veteran does 
not possess the necessary knowledge of medical principles, 
and his assertions, standing alone, are not probative as to 
the etiology of the cerebral hemorrhage.  See Bostain v. 
West,
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   Two VA physicians stated that the 
proximate cause of the hemorrhage may have been a transient 
elevated blood pressure.  However, the veteran had several 
fluctuations throughout his history, and there was no 
clinical evidence that a fluctuation occurred on the day of 
the hemorrhage or that an elevated pressure was the cause of 
the rupture.  The private physicians that provided care after 
the hemorrhage did not state opinions on the cause.  The 
veteran has not submitted or referred to any other medical 
opinions.  

Finally, the Board concludes that there is no evidence that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  An Advance 
Register Nurse Practitioner may monitor and alter drug 
therapies within the framework of an established protocol 
filed with the State Board of Nursing.  Fla. Stat. § 464.012 
(2006).  Even though the protocol is not in the file, a VA 
physician reviewed the clinical history and provided a 
detailed rationale for the course of treatment.  He concluded 
that there were several valid reasons for the change in 
medication and that it was appropriate to incrementally 
increase the dosage while having the patient monitor his 
response.  He found no evidence of carelessness, negligence, 
or error.  A private physician in 2000 also noted that a 
change of medication might be in order in view of the 
veteran's leg edema.  There are no contrary medical opinions.   

The weight of the credible evidence demonstrates that the 
veteran's residual conditions of a cerebral hemorrhage are a 
reasonably foreseeable consequence of chronic hypertension 
and are not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on VA's 
part in furnishing medical treatment.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


   

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


